The opinion of the Court was delivered by
Moses, C. J.
The motion seeks to reverse the order made by the Circuit Court-in the said cause, and .the judgment thereon entered, on the two following grounds:
First. That His Honor the presiding Judge erred in ruling that no tax deed of the defendant, Price, was in evidence.
Second. That His Honor overruled the exception of the appellant to the introduction of tlie mortgage because not proved according to law.
Both exceptions are well taken. The admission of April 29, 1875, by the respondent’s attorney, of the execution of the deed from the County Auditor to Price, conveying, as alleged, the premises purchased at a tax sale, with authority to the Referee to incorporate it into his report, must be accepted as an acknowledgment of the introduction of the instrument in evidence. The course of the counsel for the respondents, in his cross-examination of Price, on May 1, 1875, in relation to his purchase of the land on the sale of it for taxes, makes clear the understanding of the counsel at the time of the admission and the practical effect proposed by it. To limit its purpose, as is now claimed, would operate as a surprise on the appellant, Price, who must have supposed that the admission dispensed with the necessity of the introduction of either of the subscribing witnesses to prove his deed. The presiding Judge seems to have been impressed with this view; for he said “that the Court would in an ordinary case remand the report of the Referee, with leave to the defendant to prove the said tax deed, but that the Court would extend no favor to the defendants’ claim under a tax title.” The party was entitled to every benefit which his title conferred, and the rules of law, both in principle and practice, must *387have a general application, so far as they are to affect legal rights, without regard to the sources through which they may be derived. If, according to the statute law of this State, a good title to land may be conferred by a sale under a process for the collection of taxes, a Court of law is as much bound to enforce it as if obtained in any other regular mode.
In regard to the second ground, it is enough to say that the common law rule as to the proof of execution of attested instruments has always prevailed in South Carolina. Except the change made by the Act of 1802, (5 Stat. at Large, 435, Gen. Stat., 514,) which dispenses, under certain circumstances, with proof of the execution of any note or bond by the subscribing witness, it still obtains without any modification.
The motion to set aside the order and judgment is granted and the case remanded to the Circuit Court.
Wright, A. J., and Willard, A. J., concurred.